DETAILED CORRESPONDENCE
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Byun Cheol KWAK on 06/24/2022 and 06/28/2022.

The application has been amended as follows: 
In the claims:
1.	(Currently amended) A communication lighting system for a vehicle, the communication lighting system comprising: 
a lighting unit including a plurality of light sources disposed in sequence to divide a light irradiation area into a plurality of areas and to project light to each of the plurality of areas with different brightness; 
a sensor configured to detect at least an object in a detection area around the vehicle to detect a position of the object to provide information on the position of the object; and 
a controller electrically-connected to the lighting unit and the sensor and configured to control the lighting unit, to receive the information from the sensor, to set a priority of an object entering the detection area among the at least one object, and to selectively control a brightness of light to be projected to the object with different brightness by selectively controlling each of the plurality of light sources of the lighting unit according to the priority of the object moving in the detection area; 
wherein, when a plurality of objects enter the detection area among the at least one object, the controller sequentially sets each of the plurality of objects as a detection object, and 
wherein the controller is configured to control the lighting unit to perform brightness control of light for a first detection object among the plurality of objects, perform the brightness control of light for a second detection object entering the detection area among the plurality of objects after the first detection object leaves the detection area, and then perform the brightness control of light for a third detection object entering the detection area among the plurality of objects after the second detection object leaves the detection area, whereby the brightness control of light is sequentially performed. 

2.	(Canceled)

[End of amendment]

Reasons for Allowance
Claims 1, 3-20 are allowed. 
The following is an examiner’s statement of reasons for allowance. 
Regarding claim 1, the closest prior art taught by Nagata discloses a communication lighting system for a vehicle, the communication lighting system comprising a sensor configured to detect at least an object in a detection area around the vehicle to detect a position of the object to provide information on the position of the object (one or more sensors for detection determination and detecting position information about the detected object; see e.g. FIG. 1 and para. [0029]); and a controller electrically-connected to the lighting unit and the sensor and configured to control the lighting unit (one or more controllers electrically connected to the lighting unit, see e.g. FIG. 1, controls the lighting unit), to receive the information from the sensor, to set a priority of an object entering the detection area among the at least one object (information from the one or more sensors is received by the one or more controllers about a detected object and the object is set as a priority object in the detection region; see e.g. FIG. 1, para. [0029] and [0032]), and to selectively control a brightness of light to be projected to the object with different brightness by selectively controlling each of the plurality of light sources of the lighting unit (the one or more light sources are controlled to project light when the object is detected in the detection region, see e.g. para. [0033], wherein the control can be flashing the lights, see e.g. para. [0036], i.e. lighting with different brightness) according to the priority of the object moving in the detection area (wherein the light[s] is controlled according to priority of the object moving in the detection area, see e.g. para. [0029] and [0032-33], i.e. in case of a single detected object, the detected object is a priority). 
However, prior art references do not explicitly teach “the controller is configured to control the lighting unit to perform brightness control of light for a first detection object among the plurality of objects, perform the brightness control of light for a second detection object entering the detection area among the plurality of objects after the first detection object leaves the detection area, and then perform the brightness control of light for a third detection object entering the detection area among the plurality of objects after the second detection object leaves the detection area, whereby the brightness control of light is sequentially performed.” 
Claims 3-20 are allowed for being dependent on allowable base claim. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MUHAMMAD ADNAN whose telephone number is (571)270-3705. The examiner can normally be reached Monday-Thursday 10AM-6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steven Lim can be reached on 571-270-1210. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MUHAMMAD ADNAN/              Primary Examiner, Art Unit 2688